Title: To Thomas Jefferson from John Christian Senf, 1 November 1785
From: Senf, John Christian
To: Jefferson, Thomas



Sir
Havre Novr. 1st. 1785

I take the Liberty to inform your Excellency, that after I have been about two and twenty Days at this Place, waiting in vain for  Captain Laroque’s Vessel to depart (consigned to Mr. Limozin from a Merchant of Rouen) I shal set out to Day for l’Orient, to go with the first Paquet to New York. Mr. Limozin hath advertised the Vessel to sail the 15th. of last Month, but the Captain assured me, He never intended to go before the 30th. Octr. The contrary Winds wil continue, as usual in this Country, for some time. And if the Winds should become good tomorrow, I may judge by Appearance the Ship is not ready yet for Sea. I am sorry the Fitzhughs are partly induced to wait for this Vessel. They may have a disagreable Passage in a Merchant Ship in the Winter Season and on the Coast of North America, much more as the Captain never has been there. The Vessel, which was intended for Virginia, is gone back in the Bason to be repaired. Three Days ago a Ship arrived here from Virginia, and shall depart again for Norfolk, as Captain Robeson says, in the Course of fourteen Days. Please remember me to Colo. Humphry and Mr. Madsy [Mazzei]. I have the Honor to be with perfect Respect and Estime, Your Excellency’s most obedt. and most humble Servant,

Ch. Senf Colo.

